DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/29/2022.
Claims 11, 13-21, 23-26, 28-31 and 33-34 are pending. Claims 1-10, 12, 22, 27 and 32 are cancelled. Claims 33-34 are new. Claims 11, 17 and 21 are currently amended. Claims 11, 17 and 21 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/29/2022, with respect to disposed laterally within the first layer of molding compound 112 Rejections and the Prior Art Rejection for independent claim 21, as indicated in line numbers 1-2 of the office action mailed 4/28/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and claim 21 is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 8/29/2022, with respect to independent claims 11 and 17, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 11, the claim has been amended to recite “wherein the metallization pattern comprises a conductive line extending on the top surface of the molding material, wherein the metallization pattern physically and electrically contacts the plurality of conductive connectors”, which applicants contend is not disclosed or taught by the prior art, including Chiang (Remarks 8-9).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 11 Figures 1H and 2 of Chiang disclose wherein the metallization pattern 160 comprises a conductive line 160, which are line-shaped as shown in the cross-sectional views in Figures 1H-2, extending indirectly on the top surface of the molding material 154, wherein the metallization pattern 160 physically and electrically contacts the plurality of conductive connectors 132. Claim 11, as currently written, does not expressly require the conductive line to extend directly on the top surface of the molding material such that no intervening layer/element is between the conductive line and the top surface of the molding material.
Regarding independent claim 17, the claim has been amended to recite “a plurality of interconnect devices disposed laterally within the first layer of molding compound” and “a plurality of conductive lines on the plurality of contacts and on the first layer of molding compound”, which applicants contend is not disclosed or taught by the prior art, including Chiang and Xie (Remarks 10-12).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 17 Figures 1H and 2 of Chiang disclose a plurality of conductive lines 160 (“conductive vias”- ¶0019, which are line-shaped as shown in the cross-sectional views in Figs. 1H-2) on the plurality of contacts 132 and indirectly on the first layer of molding compound 154. Claim 17, as currently written, does not expressly require the conductive lines to be directly on the first layer of molding compound such that no intervening layer/element is between the conductive lines and the first layer of molding compound. Additionally, Figure 7 of Xie discloses a plurality of interconnect devices 110-1, 110-2 disposed laterally, since devices 110-1 and 110-2 are stacked together with sides adjacent to one another. Claim 17, as currently written, does not expressly state to what and/or how the plurality of interconnect devices are disposed laterally respect to one another. 
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US 2020/0243449 A1, hereinafter “Chiang”).
Regarding independent claim 11, Figures 1H and 2 of Chiang disclose a device, comprising: 
an interconnect device 130 (“bridge die”- ¶0020) attached to a redistribution structure 192 (“redistribution structure”- ¶0026), wherein the interconnect device 130 comprises conductive routing 134 (“redistribution layer”- ¶0020) connected to a plurality of conductive connectors 132 (“conductive bumps”- ¶0020) disposed on a first side of the interconnect device 130; 
a molding material 154 (“encapsulant”- ¶0025) at least laterally surrounding the interconnect device 130, wherein a bottom surface of the molding material 154 and a second side of the interconnect device 130 are level, wherein sidewalls of the conductive connectors 132 are free of the molding material 154; 
a metallization pattern 160 (“conductive vias”- ¶0019, which are formed of metals- ¶0019) extending on a top surface of the molding material 154 and over the first side of the interconnect device 110, wherein the metallization pattern 160 comprises a conductive line 160 (which are line-shaped as shown in the cross-sectional views in Figs. 1H-2) extending indirectly on the top surface of the molding material 154, wherein the metallization pattern 160 physically and electrically contacts the plurality of conductive connectors 132; 
a plurality of first external connectors 112, 122 (“conductive pads”- ¶0016) connected to the metallization pattern 160; and 
a plurality of semiconductor devices 110, 120 (“first die” and “second die”, respectively- ¶0016) connected to the plurality of first external connectors 112, 122.
Regarding claim 14, Figures 1H and 2 of Chiang disclose the device further comprising second external connectors 170 (“conductive pillars”- ¶0029) on the redistribution structure 192 and an interconnect structure 152 (“passivation layer”- ¶0019, which physically interconnects adjacent elements) attached to the second external connectors 170.
Regarding claim 15, Figures 1H and 2 of Chiang disclose the device further comprising an underfill 180 (“underfill”- ¶0023) extending between the redistribution structure 192 and the interconnect structure 152, wherein a top surface of the underfill 180 is level with the top surface of the molding material 154.
Regarding claim 16, Figures 1H and 2 of Chiang disclose the device further comprising an insulating layer 150 (“encapsulant”- ¶0018) over the metallization pattern 160, wherein the plurality of first external connectors 112, 122 protrude from a surface (i.e., the inner side surfaces of 150 which outline elements 112, 122) of the insulating layer 150.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mahajan et al. (US 2016/0155705 A1, hereinafter “Mahajan”).
Regarding claim 13, Chiang does not expressly disclose the device further comprising an integrated passive device (IPD) attached to the redistribution structure, the molding material at least laterally surrounding the IPD.
Figure 1 of Mahajan discloses a device comprising a redistribution structure 104 (“package substrate”- ¶0021), an interconnect device 120 (“bridge”- ¶0020), an integrated passive device (IPD) 118a (“power management module”, which is analogous to 620, 622 and includes passive components- ¶¶0020, 0046) attached to the redistribution structure 104 and connected to one of a plurality semiconductor devices 102a, 102b (“dies”- ¶0020) and a molding material 124 (“electrically insulative material... molding compound”- ¶0023) at least laterally surrounding the IPD 118a and the interconnect device 120.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang such that the device further comprises an integrated passive device (IPD) attached to the redistribution structure and connected to one of a plurality semiconductor devices, the molding material at least laterally surrounding the IPD as taught by Mahajan for the purpose of utilizing a suitable and well-known component and associated structural configuration which allows management of the power supplied to the semiconductor devices (Mahajan ¶0046). 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Xie et al. (US 2020/0395300 A1, hereinafter “Xie”).
Regarding independent claim 17, Figures 1H and 2 of Chiang disclose a package, comprising: 
a redistribution structure 192 (“redistribution structure”- ¶0026) comprising a plurality of insulating layers and a plurality of redistribution layers (¶¶0026-0027); 
a first layer of molding compound 154 (“encapsulant”- ¶0025) on the redistribution structure 192, wherein the first layer of molding compound 154 physically contacts the redistribution structure 192; 
a plurality of vias 170 (“conductive pillars”- ¶0029) within the first layer of molding compound 154; 
a interconnect device 130 (“bridge die”- ¶0020) disposed laterally within the first layer of molding compound 154, wherein the interconnect device 130 comprises: 
an interconnect substrate 131 (“substrate”- ¶0020); 
a plurality of contacts 132 (“conductive bumps”- ¶0020) protruding from the interconnect substrate 131; and 
an underfill material 180 (“underfill”- ¶0023) on the interconnect substrate 131, wherein the underfill material 180 laterally separates the contacts 132 of the plurality of contacts 132, wherein a top surface of the underfill material 180 is level with a top surface of the first layer of molding compound 154;
	a plurality of conductive lines 160 (“conductive vias”- ¶0019, which are line-shaped as shown in the cross-sectional views in Figs. 1H-2) on the plurality of contacts 132 and indirectly on the first layer of molding compound 154;
a dielectric layer 152 (“passivation layer”- ¶0019) covering the plurality of conductive lines 160, the first layer of molding compound 154, the vias 170, and the interconnect device 130; and 
a plurality of semiconductor devices 110, 120 (“first die” and “second die”, respectively- ¶0016) over the dielectric layer 152, wherein the plurality of semiconductor devices 110, 120 is electrically connected to the vias 170 through the plurality of conductive lines 160 and is electrically connected to the plurality of contacts 132 of the interconnect device 130 through the plurality of conductive lines 160, wherein at least two semiconductor devices 110, 120 of the plurality of semiconductor devices 110, 120 are electrically connected through at least one interconnect device 130 of the interconnect device 130 (¶0021).
Chiang does not expressly disclose a plurality of interconnect devices.
Xie discloses a package comprising a plurality of semiconductor devices 114-1, 114-2 (“dies”- ¶0023) connected to either a single interconnect device 110 (“bridge”- ¶0023) (see Fig. 5) or a plurality of interconnect devices 110-1, 110-2 (“bridges”- ¶0047) disposed laterally, since devices 110-1 and 110-2 are stacked together with sides adjacent to one another (see Fig. 7).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang such that the package comprises a plurality of interconnect devices disposed laterally as taught by Xie for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically the use of either a single interconnect device or a plurality of interconnect devices, and because it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a plurality of interconnect devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 20, Figures 1H and 2 of Chiang disclose wherein an insulating layer (i.e., a dielectric layer of 192- ¶0026) of the plurality of insulating layers of the redistribution structure 192 comprises a second layer of molding compound, since it is molded around the conductive traces and comprises a compound (¶0026).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Chiang and Xie in further view of Zhao et al. (US 2020/0381361 A1, hereinafter “Zhao”). 
Regarding claim 18, Figures 1H and 2 of Chiang disclose the package further comprising an interconnect structure (i.e., the “other package structures or devices” connected to redistribution structure 192- ¶0030) electrically connected to the redistribution structure 192 (¶0030).
Chiang does not expressly disclose wherein the interconnect structure comprises a routing structure formed over a substrate and the package further comprising an underfill material extending between the redistribution structure and the interconnect structure.
Figure 12 of Zhao discloses a package comprising an interconnect structure 101 (“third substrate”- ¶0193) electrically connected to a redistribution structure 91 (“second substrate”- ¶0181), the interconnect structure 101 comprising a routing structure 1011 (“solder pads”- ¶0193) formed over a substrate (i.e., the portions of 101 below 1011) and an underfill material 102 (“underfill”- ¶0199) extending between the redistribution structure 91 and the interconnect structure 101.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the interconnect structure comprises a routing structure formed over a substrate and the package further comprises an underfill material extending between the redistribution structure and the interconnect structure as taught by Zhao for the purpose of utilizing a suitable and well-known configuration of the interconnect structure and associated underfill element which relieves stress and improves the reliability of the package (Zhao ¶0199). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Chiang and Xie in further view of Mahajan.
Regarding claim 19, the combined teachings, particularly Chiang does not expressly disclose the package further comprising an integrated passive device (IPD) within the first layer of molding compound, wherein the IPD is electrically connected to at least one semiconductor device of the plurality of semiconductor devices.
Figure 1 of Mahajan discloses a package comprising a redistribution structure 104 (“package substrate”- ¶0021), an interconnect device 120 (“bridge”- ¶0020), an integrated passive device (IPD) 118a (“power management module”, which is analogous to 620, 622 and includes passive components- ¶¶0020, 0046) within a first layer of molding compound 124 (“electrically insulative material... molding compound”- ¶0023), wherein the IPD 118a is electrically connected to at least one semiconductor device of a plurality of semiconductor devices 102a, 102b (“dies”- ¶0020).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the package further comprises an integrated passive device (IPD) within the first layer of molding compound, wherein the IPD is electrically connected to at least one semiconductor device of the plurality of semiconductor devices as taught by Mahajan for the purpose of utilizing a suitable and well-known component and associated structural configuration which allows management of the power supplied to the semiconductor devices (Mahajan ¶0046). 
Allowable Subject Matter
Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, the prior art of record including Kunieda and/or Chiang, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a portion of the metallization pattern extends from a first conductive connector of the plurality of conductive connectors to a second conductive connector of the plurality of conductive connectors”.
Regarding claim 33, the prior art of record including Kunieda and/or Chiang, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the conductive line physically and electrically contacts at least two first external connectors of the plurality of first external connectors”.
Claims 21, 23-26, 28-30 and 34 are allowed.
Regarding independent claim 21, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 32 as previously indicated in line number 9 of the office action mailed on 4/28/2022.
Claims 23-26, 28-30 and 34 are allowed as being dependent on allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895